Redfield, J.
dissenting, on the ground that the offer by the plaintiff to show an adverse possession was admissible, and that that fact, if proved, would have shown the deed not to-have been a “ good authentic” deed, but would have ren-. dered it wholly inoperative ; and that, as the defendant was bound by the award, not only to execute the deed but to. deliver possession, the terms “ good authentic deed” should be construed to imply, at the least, a deed, operative to con-, vey the title, which the defendant had at the time the award was made,